Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 20, 2016

                                     No. 04-16-00567-CV

                                         IN RE S.C.,

                  From the 289th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015JUV00891
                      Honorable Daphne Previti Austin, Judge Presiding


                                        ORDER
       Appellee’s motion for extension of time to file the appellee’s brief is granted. We order
the appellee’s brief due January 17, 2017.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court